      Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 1 of 26



                                                                          Page 1 of 26

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

SAVON MALDEN,
    Plaintiff,

vs.                                          Case No.: 3:18cv260/MCR/EMT

WINGS OVER EMERALD COAST
INCORPORATED agent of WINGSTOP,
and ANNE TAYLOR,
     Defendants.
_____________________________/

               ORDER, REPORT AND RECOMMENDATION

       This cause is before the court upon referral by the district court for the

preparation of a Report and Recommendation on motions for costs and attorney fees

filed by Plaintiff (ECF Nos. 17, 18). Defendants have filed a consolidated response

in opposition to the motions (ECF No. 21), and Plaintiff has filed a motion seeking

leave to file a reply to Defendants’ response (ECF No. 23), to which Defendants have

responded in opposition (ECF No. 24).

       Background

       Defendant Anne Taylor owned Wings Over Emerald Coast (hereinafter

“Wingstop”) between November and December of 2017, when Plaintiff Savon

Malden was hired to work there and began working as a manager in training at an

hourly rate of $9.25 (ECF Nos. 21-1 at 2; 18 at 1; 11 at 8). Malden worked at
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 2 of 26



                                                                              Page 2 of 26

Wingstop for only about five weeks when he was fired on December 31, 2017.

Defendants state he was fired for violently threatening Defendant Taylor (ECF Nos.

21 at 1; 21-4 at 3; 21-1 at 2). At or about the time of his firing, the Pensacola Police

Department issued a trespass warning to Malden, banning him from entering onto the

Wingstop property for a six-month period, commencing on December 31, 2017 (ECF

No. 18-7), evidently due to Malden’s threats against Taylor.

       Mr. Malden’s final paycheck, in the amount of $543.30, was issued on January

9, 2018, but he did not receive this check right away for reasons the parties dispute.

There is no dispute, however, that on January 15, 2018—just six days after the final

paycheck issued—Malden conferred with Attorney Jeremiah Talbott regarding what

ultimately became the instant FLSA action, filed less than one month after Malden

met with Talbott (see ECF Nos. 1; 18-3 at 1; 21-4 at 58, 60; 21-5 at 4). As Mr.

Malden testified at his deposition, he filed the instant suit to recover his final

paycheck, and only to recover the final paycheck (see ECF No. 21-5 at 4).

       As previously noted, the parties dispute why Mr. Malden did not receive his

final paycheck right away. While the arguments are lengthy, Malden essentially

asserts that because he could not return to the Wingstop premises, his final paycheck

had to be mailed to him. He claims he provided his mailing address to Defendants but


Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 3 of 26



                                                                              Page 3 of 26

states Defendants withheld his final check because they believed he had retained an

employee handbook or operations manual worth $120.00, and they wanted him to

return the manual (ECF No. 18 at 2). Malden claims he was advised that he would not

receive his paycheck unless he returned the handbook or paid $120, the cost to

replace it (id.). Malden also appears to contend that he did not possess the handbook

or manual at issue, that he did not have $120 to pay for it, and that is why he contacted

Talbott (id.).

       Defendants generally contend that after Mr. Malden’s final paycheck issued on

January 9, 2018, Malden never asked that it be mailed to him but instead

acknowledged that he “owed a debt” to Wingstop (i.e., the operations manual) and

stated that he wanted to resolve the outstanding debt, potentially by permitting

Wingstop to make a deduction from his final paycheck (see ECF No. 21 at 3–4).

Defendants state Plaintiff agreed to this arrangement and never demanded his full

paycheck regardless of the matter of the handbook.

       More specifically, according to Anthony Reider, Wingstop’s acting manager

at the time of the relevant events, Mr. Malden and/or someone purporting to be his

father called Wingstop several times after the final paycheck had issued on January

9 (see ECF No. 21-2 (hereinafter “Reider Aff.”) at ¶¶ 4, 8; see also ECF No. 21-1


Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 4 of 26



                                                                               Page 4 of 26

(hereinafter “Taylor Aff.”) at ¶ 7). During at least one of these calls Reider discussed

with Malden the matter of the missing manual and advised Malden that the manual

cost $120 “if [Malden] wanted to pay for its replacement instead of returning it”

(Reider Aff. at ¶ 7). Reider avers in his affidavit that at no time did he threaten to

withhold Malden’s paycheck pending receipt of the manual or $120 (see id.). Reider

also avers that Malden acknowledged he previously possessed the manual but had lost

it and therefore could not return it; as such, Malden advised he wished to pay for it (id.

at ¶ 6). Based on the various phone conversations, Reider was of the impression that

Malden intended to provide a signed, notarized statement to Wingstop, indicating that

he wanted Wingstop to reduce the amount of his final paycheck by $120 to account

for the missing handbook (id. at ¶ 7; see also ECF No. 21-4 at 3 (Affidavit of defense

counsel Nancy Johnson)). Defendants state Malden never provided the statement, or

advised that he would not be providing the statement.

       Finally, Ms. Taylor also avers that Malden never asked Wingstop to mail his

final paycheck to him, and she states that had he done so the check would have been

mailed to him (Taylor Aff. at ¶ 8). She learned for the first time in mid-April of 2018

that Malden wanted his full paycheck, with no deduction for the manual, whereupon




Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 5 of 26



                                                                                         Page 5 of 26

she provided the paycheck to her attorneys so they could in turn provide it to Malden

(id. at ¶ 9).1

       Attorney Talbott’s time records confirm that he first met with Malden on

January 15, 2018, and that by January 25 at the latest, a decision to file this FLSA

action had evidently been made, as evidenced by a billing entry that appears on

January 25 referencing a “Complaint” (see ECF No. 18-3 at 1). The complaint was

then filed on February 13, 2018. Stated succinctly, the primary theory of Malden’s

complaint is that a $120 deduction from Malden’s paycheck would have deprived

Malden of the federally mandated minimum wage for the 78 hours he worked between

December 17 and 30, 2017, and thereby would have violated the FLSA (see, e.g., ECF

Nos 1; 11 at 10).2




       1
         The undersigned has summarized the facts in dispute regarding the handbook, and the
reason Malden’s final paycheck was not initially retrieved or mailed to him, as generally set forth
by both parties. The undersigned notes, however, that a resolution of these factual disputes is not
necessary in order to make the recommendations contained herein. Stated differently, the
undersigned’s recommendations would be the same regardless of which version of the facts is
correct.
       2
         Malden also alleged Defendants failed to pay him for 1.5 overtime hours he worked during
this same time period (see ECF No. 1), but Defendants dispute that he actually worked any overtime
hours, alleging instead that Malden failed to clock out such that it appeared he had worked overtime.
Nevertheless, payment for the 1.5 overtime hours was included in Malden’s final paycheck (see ECF
Nos. 21 at 3; 21-1 at ¶ 5; 21-4 at 60).

Case No: 3:18cv260/MCR/EMT
       Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 6 of 26



                                                                                      Page 6 of 26

        To reiterate, Malden testified that the sole basis for filing this lawsuit was to

obtain his paycheck. Talbott, too, admits that the “essential issue of [this case] was

that Defendants unlawfully withheld Plaintiff’s final paycheck and were also trying

to get the [Malden] to agree, improperly, to set-off/offset his wages for the book that

Defendants claimed that Plaintiff had” (ECF No. 18 at 2–3). Yet notably absent from

Talbott’s billing records between the date he first met with Malden and the date he

filed the complaint is any indication that Talbott attempted to contact Wingstop before

filing suit. The billing records show that Talbott did not call, write, email, or

otherwise make any effort to obtain his client’s paycheck from Wingstop, to discuss

the issue of the offset, or to try to resolve a relatively simple matter worth $543.30 to

his client. Instead, Talbott “made a federal case” out of the matter by filing suit,

paying the $400.00 filing fee, and issuing and causing to be served two

summonses—thereby incurring expenses nearly equal to the total value of Malden’s

final paycheck the day this case was filed (see ECF Nos. 1, 4, 5; see also ECF No. 17-

3).3


        3
         Moreover, the expenses incurred in merely initiating this case, which total approximately
$450 (see ECF No. 17-3), do not include the attorney fees incurred during the pre-filing stages of
this case (namely, 5.2 hours of attorney and paralegal time expended between January 15 and
February 13, 2018) (see ECF No. 18-3 at 1–2). If included, the total accumulated expenses and
attorney fees through February 13 exceeded the value of Malden’s final paycheck at the time this
case was filed.

Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 7 of 26



                                                                                         Page 7 of 26

       After Defendants were served with the complaint and filed an answer, the

attorneys participated in a Rule 26 planning meeting on April 19, 2018 (see ECF No.

9). Attorney Talbott states that during this meeting he advised Defendants’ counsel

that the total amount owing to Plaintiff was approximately $1,000, which evidently

included both the final paycheck amount and liquidated damages (see ECF No. 18 at

4). Talbott claims that Defendants’ counsel disagreed with his assessment of the case

as to liquidated damages, claimed that they did not withhold Plaintiff’s paycheck due

to the missing handbook, and evidently claimed that in any event they could have

offset Malden’s final wages to account for the missing handbook (id.).

       Following the planning meeting, which is apparently when Defendants’

attorneys first learned that Malden contested the matter of the “missing” handbook

and wanted his final paycheck with no deduction, they obtained the final paycheck

from Ms. Taylor and then provided the paycheck to Talbott (see ECF No. 21 at 4;

Taylor Aff. at ¶ 9).4 No deduction for the handbook was made from the final

paycheck, and in correspondence sent along with the check to Talbott, Defendants’

counsel reiterated their contention that no liquidated damages were owed or

       4
           The parties dispute precisely when Malden’s paycheck was mailed to Talbott. Suffice it
to say, it was within about two weeks of the parties’ planning meeting (see, e.g., ECF No. 21-4 at
¶ 10, affidavit of defense counsel Nancy Johnson, stating she placed the check in the mail to Talbott
on May 2, 2018; ECF No. 18 at 8, statement of Talbott, indicating Malden received the check on
May 6, 2018).

Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 8 of 26



                                                                                      Page 8 of 26

warranted. Moreover, in an effort to fully settle the matter, Defendants offered to pay

$50.00 in addition to the final paycheck amount (ECF No. 18 at 5). Talbott then

inquired of Defendants’ counsel regarding whether they would agree to pay attorney

fees and costs, given that the prior correspondence from Defendants’ counsel was

silent on this issue. When Defendants’ counsel responded that they did not consider

Plaintiff to be a “prevailing party” under these circumstances, and, correspondingly,

that Talbott was not entitled to attorney fees, Talbott responded that he “had no

alternative but to take depositions and perform discovery” (id. at 6).

       When Talbott rejected Defendant’s offer of $50.00, on May 10, 2018, he had

invested only about 12.8 hours “litigating” the case (see id.), and his client had already

received what he wanted from this litigation—his paycheck. But after May 10,

Talbott invested significantly more time in the case, ultimately expending a total of

more than 92 hours, for which he now seeks nearly $28,000.00 in attorney fees. For

example, Talbot deposed Anthony Reider and Anne Taylor, individually and in her

capacity as Wingstop’s corporate representative.5 And on October 3, 2018, Talbott

filed a thirty-one page motion for summary judgment, with twenty-one pages of

exhibits (ECF No. 11). The parties attended mediation shortly after Talbott filed the


       5
          Talbott asserts that at some point during Ms. Talyor’s deposition, Defendants “withdrew
their affirmative defense of an offset” (ECF No. 17 at 7).

Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 9 of 26



                                                                               Page 9 of 26

summary judgment motion (before Defendants filed a response to it), and the case

settled at mediation except for the matter of Talbott’s attorney fees and costs (see ECF

No. 13).

       In the instant thirty-three page motion for attorney fees, with sixty-six pages of

attachments, Talbott notes that as part of the settlement agreement Defendants agreed

to pay Malden a total of $586.11 in wages/liquidated damages, in addition to the final

paycheck they had previously provided to Malden (see ECF No. 18 at 8). Talbott

claims that as a result of Defendants’ agreement, Plaintiff thereby became a

“prevailing party” under the FLSA (id.).

       The Settlement Agreement itself reflects that although Defendants paid the

additional amount to Malden, they did not concede liability or agree: (1) that Plaintiff

was actually entitled to $586.11, which represented “the full amount of liquidated

damages that Plaintiff claim[ed] entitlement to under this lawsuit”; or (2) that Talbott

was entitled to attorney fees (see ECF No. 18-2 at 1) (emphasis added). The

Agreement also notes that the parties would request that the court determine whether

attorney fees should be awarded and, if so, the amount to be awarded (id.).

       In the instant motion for fees Talbott argues that Malden is a “prevailing party”

under the FLSA, and he seeks $27,719.00 in attorney fees, representing 92.6 hours of


Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 10 of 26



                                                                             Page 10 of 26

attorney time “spent litigating this case” (see, e.g., ECF No. 18 at 31). Separately, in

a seventeen-page motion for costs, with fifteen pages of exhibits, Talbott seeks

$1,602.33 in expenses (ECF No. 17 & Exhs.). Talbott also seeks leave to supply the

court with more information to resolve the matter of attorney fees, and thus has also

filed a motion requesting authorization to file a reply to Defendants’ response in

opposition to his motions for fees and costs (ECF No. 23). No “extraordinary

circumstances” exist for permitting a reply. See N.D. Fla. Loc. R. 7.1(I). Therefore,

no reply will be allowed.

       Finally, after the parties reached the aforementioned settlement agreement at

mediation, they filed a joint motion for approval of it (see ECF Nos. 13, 14, 19). The

district court granted the parties’ joint motion and approved the agreement (ECF No.

20), although a final judgment has not yet been entered in this case.

       Discussion

       The court would be remiss if it did not begin this discussion by noting that

federal district courts have become extraordinarily troubled by the proliferation of

litigation arising from and surrounding the fee-shifting statutes. As Judge Posner

observed thirty years ago, when the courts were not as burdened as they are today:

       Fee litigation has become a heavy burden on the federal courts. It can
       turn a simple civil case into two or even more cases—the case on the

Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 11 of 26



                                                                               Page 11 of 26

       merits, the case for fees, the case for fees on appeal, the case for fees
       providing fees, and so on ad infinitum, or at least ad nauseam.

Ustrak v. Fairman, 851 F.2d 983, 987 (7th Cir.1988).

       Perhaps equally troubling “is how the courts have become coopted by the

lawyers in their insatiable pursuit of attorney’s fees,” given that “there is little or no

incentive for lawyers in fee-shifting situations to resolve a case before rushing to the

courthouse.” Spegon v. Catholic Bishop of Chicago, 989 F. Supp. 984, 987 (N.D. Ill.

1998), aff’d, 175 F.3d 544 (7th Cir. 1999). As the district judge in Spegon put it:

       The sooner the meter begins to run the better. And once the meter is
       turned on, it becomes extraordinarily expensive to turn it off. It is all too
       frequently the case that the only obstacle standing in the way of a
       settlement between a plaintiff and a defendant is the plaintiff’s lawyer
       and his unreasonable demand for fees.

       Sadly, the result of this predicament is that defendants are often forced
       to litigate cases that they would rather settle and plaintiffs are obliged to
       forgo settlements that they would otherwise accept—all in an effort to
       secure “reasonable attorney’s fees” for the plaintiff’s lawyer. The only
       alternative to this Hobbesian nightmare is for a defendant to settle and
       accede to the plaintiff’s lawyer’s demands for fees at as an early a date
       as possible, thereby avoiding the possibility of a $200 judgment
       accompanied by a $20,000 petition for fees. Thus, the parties are held
       hostage and this Court is left feeling that it has become a party to an
       extortion.

       Congress unquestionably had loftier goals in mind when it passed much
       of the legislation authorizing fee awards. This Court does not question
       the congressional wisdom behind these statutes, but rather the lawyers
       who have chosen to hijack these statutes for their own selfish ends. The

Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 12 of 26



                                                                              Page 12 of 26

       legislative vision of public rights being vindicated by plaintiffs acting as
       a “private attorney general,” see, e.g., Newman v. Piggie Park Enters.,
       390 U.S. 400, 402, 88 S. Ct. 964, 966, 19 L. Ed. 2d 1263 (1968), has
       unfortunately given way to a flood of insignificant claims being litigated
       in the hopes of large attorney’s fees. Ultimately, this Court must rely on
       its limited discretion and the good faith of the parties to curb these
       abuses and to ensure that these statutes actually benefit the named
       plaintiff and society at large.

Spegon, 989 F. Supp. at 987.

       With the foregoing in mind, the undersigned nevertheless recognizes that, “[i]n

general, a prevailing FLSA plaintiff is entitled to an award of some reasonable

attorney’s fees and costs.” Sahyers v. Prugh, Holliday & Karatinos, P.L., 560 F.3d

1241, 1244 (11th Cir. 2009) (citing 29 U.S.C. § 216(b); Dale v. Comcast Corp., 498

F.3d 1216, 1223 n.12 (11th Cir. 2007); Kreager v. Solomon & Flanagan, P.A., 775

F.2d 1541, 1542 (11th Cir. 1985)).

       The first question then is whether Malden is a prevailing plaintiff in this case.

The FLSA instructs that, “in addition to any judgment awarded to the plaintiff,” for

unpaid minimum wages or unpaid overtime compensation, the court “shall . . . allow

a reasonable attorney’s fee to be paid by the defendant, and costs of the action.” 29

U.S.C. § 216(b) (emphasis added). Construing this statute according to its ordinary

meaning, the Eleventh Circuit has said that “[t]he FLSA plainly requires that the

plaintiff receive a judgment in his favor to be entitled to attorney’s fees and costs.”

Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 13 of 26



                                                                                  Page 13 of 26

Dionne v. Floormasters Enterprises, Inc., 667 F.3d 1199, 1205 (11th Cir. 2012)

(emphasis added).       Likewise, the Supreme Court, considering the fee-shifting

provisions of two federal statutes6 allowing courts to award attorney fees to the

prevailing party, has recognized that a plaintiff is a “prevailing party” only when he

obtains either (1) a judgment on the merits, or (2) a settlement agreement “enforced

through a consent decree.” Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t. of

Health and Human Res., 532 U.S. 598, 603–04, 121 S. Ct. 1835, 1839–40, 149 L. Ed.

2d 855 (2001), superseded by statute on other grounds, Open Government Act of

2007, Pub. L. No. 110–175, 121 Stat. 2524. The Buckhannon Court reasoned that a

prevailing party needs a judgment or consent decree to prove that there has been an

“alteration in the legal relationship of the parties.” Id. at 605, 121 S. Ct. at 1840.

Thus, in the absence of a judgment on the merits, to be a prevailing party, the FLSA

plaintiff needs a stipulated or consent judgment from the district court evincing the

court’s determination that the settlement “is a fair and reasonable res[o]lution of a

bona fide dispute over FLSA provisions.” Lynn’s Food Stores, Inc. v. U.S. Dep’t. of

Labor, 679 F.2d 1350, 1355 (11th Cir. 1982); see also Dionne, 667 F.3d at 1205

(requiring a judgment in the plaintiff’s favor and reasoning that a district court’s


       6
        The statutes considered were the Fair Housing Amendments Act of 1988 and the Americans
with Disabilities Act of 1990.

Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 14 of 26



                                                                              Page 14 of 26

“minimal participation in [a] case is insufficient to give the case the ‘judicial

imprimatur’ necessary for a party to prevail” (quoting Buckhannon, 532 U.S. at 605,

121 S. Ct. at 1840)). The Eleventh Circuit has also held that if the district court

“either incorporates the terms of [the parties’] settlement into its final order of

dismissal or expressly retains jurisdiction to enforce [the] settlement,” these judicial

actions serve as the “functional equivalent” of a consent decree in compliance with

Buckhannon. American Disability Ass’n, Inc. v. Chmielarz, 289 F.3d 1315, 1320

(11th Cir. 2002).

       Here, the district court incorporated the terms of the parties’ settlement

agreement into an order approving of the agreement, and in so doing cited among

other authorities Lynn’s Food Stores, Inc., 679 F.2d at 1350 (see ECF No. 20).

Although the district court’s order is not a final order of dismissal or a final judgment,

this is only because the matter of attorney fees and costs remains unresolved, was

referred to the undersigned for a recommended disposition, will be addressed by the

district court when final judgment is entered in this case (see id. at 5 n.2), and is the

only matter holding up entry of a final judgment. The undersigned concludes that

under these circumstances Plaintiff is a prevailing party, as the district court’s actions

thus far evince a determination that the parties’ Settlement Agreement is a fair and


Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 15 of 26



                                                                              Page 15 of 26

reasonable resolution of an FLSA dispute or are otherwise the “functional equivalent”

of a consent decree in compliance with Buckhannon.

       The question of whether to award fees, however, does not end with this court’s

determination that Malden is a prevailing party. In some cases, a district court may

exercise its discretion—and use its inherent powers to supervise the conduct of

lawyers who come before it—to conclude that a “reasonable fee” to a prevailing

plaintiff in an FLSA case is “no fee.” Sahyers, 560 F.3d at 1244. As explained

below, the undersigned finds in this case that “no fee” is a reasonable fee.

       In Sahyers, the Eleventh Circuit affirmed a district court’s denial of attorney

fees and costs totaling approximately $15,640 to a prevailing FLSA plaintiff who

settled her claim for $3,500, noting that at no time prior to filing suit did plaintiff’s

counsel attempt to resolve the matter with the defendants by phone call, email, or

letter “to inform them of [p]laintiff’s impending claim much less to resolve this

dispute before filing suit.” Sahyers, 560 F.3d at 1245. Here, as in Sahyers, Talbott

made no effort to resolve this dispute before filing suit, although it bears noting that

the gap between the settlement amount and the attorney fee demand here is larger than

it was in Sahyers, making the failure to make a pre-suit attempt to resolve the dispute

more consequential. Even if Talbott could not have known at the outset of this


Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 16 of 26



                                                                              Page 16 of 26

litigation how large his attorney fees would grow, he certainly knew about the

minimal amount in controversy when he initiated this action (and he had some control

over the mounting fees/costs as this case wore on). See also Nelson v. Kobi Karp

Architecture & Interior Design, Inc., No. 17-23600-CIV, 2018 WL 3059980, at *3

(S.D. Fla. May 8, 2018), reconsideration denied, No. 17-23600-CIV, 2018 WL

3059647 (S.D. Fla. June 19, 2018) (denying attorney fees to prevailing plaintiff and

noting that although “the FLSA does not contain any pre-suit notice or demand

requirement, given the very small amount at issue it is likely this matter could have

been resolved without the necessity of filing suit.”); Goss v. Killian Oaks House of

Learning, 248 F. Supp. 2d 1162, 1168 (S.D. Fla. 2003) (denying attorney fees to

prevailing FLSA plaintiff because, inter alia, the case “should have been a pro forma

matter that could have been disposed of by making a few phone calls before filing

suit”; also stating, “[t]o ask in good faith for upwards of $16,000 in attorney’s fees for

prosecuting a case that Plaintiff’s counsel knew would involve no more than a modest

sum of $316, and to continue to engage in a pattern of behavior aimed at inflating the

levels of attorney’s fees shocks the conscience of the Court.”).

       Although Talbott has not argued as much in his filings, to the extent he might

claim that Malden demanded that he file this suit without first attempting to resolve


Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 17 of 26



                                                                                     Page 17 of 26

the matter,7 the contention would not change the undersigned’s view or

recommendation. A lawyer’s duties as a member of the bar—an officer of the

court—are generally greater than a lawyer’s duties to the client. See Malautea v.

Suzuki Motor Co., 987 F.2d 1536, 1546 (11th Cir. 1993) (“An attorney’s duty to a

client can never outweigh his or her responsibility to see that our system of justice

functions smoothly. This concept is as old as common law jurisprudence itself.”);

Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1327 (11th Cir. 2002)

(“Independent judgment is an essential ingredient of good lawyering, since attorneys

have duties not only to their clients, but also, as officers of the court, to the system of

justice as a whole.”) (internal quotation marks omitted).

       That said, the court does not find that pre-suit attempts to settle are always

required. The court finds that under the facts and circumstances of this case an

attempt was required. In so finding, the court has considered among other factors the

minimal amount in controversy and the likelihood that an attempt at resolution would

have been successful. The court also notes that a pre-suit inquiry would have




       7
         A billing entry in Talbott’s time records, dated February 3, 2018, states: Telephone call
from client regarding Drafting Complaint immediately; Email to staff regarding same.” (ECF No.
18-5 at 4).

Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 18 of 26



                                                                               Page 18 of 26

simultaneously satisfied Talbott’s obligations under Rule 11 of the Federal Rules of

Civil Procedure.

       In pertinent part, Rule 11 provides:

       [b]y presenting to the court a pleading, written motion, or other
       paper—whether by signing, filing, submitting, or later advocating it—an
       attorney . . . certifies that to the best of the person’s knowledge,
       information, and belief, formed after an inquiry reasonable under the
       circumstances: . . .

              (1) it is not being presented for any improper purpose, such as to
              harass, cause unnecessary delay, or needlessly increase the cost of
              litigation; [or] . . .

              (3) the factual contentions have evidentiary support or, if
              specifically so identified, will likely have evidentiary support after
              a reasonable opportunity for further investigation or discovery . .
              ..

Fed. R. Civ. P. 11(b)(1), (3) (emphasis added).

       Thus, Rule 11 imposes upon attorneys an affirmative duty to conduct a

reasonable investigation into the facts of a claim before filing suit. Talbott’s billing

records show no evidence of any such investigation or inquiry into the facts, other

than inquiries of his own client (see ECF No. 18-5 at 4–5). Even if a client’s

uncorroborated statements alone are enough to satisfy a lawyer’s obligations under

Rule 11, here Talbott knew Malden had been fired because he had been accused of

threatening Defendant Taylor and that he had been banned from the Wingstop

Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 19 of 26



                                                                            Page 19 of 26

premises by the police. These circumstances should have caused Talbott some

hesitation in accepting Malden’s unsubstantiated words, and in using those same

words to draft the allegations of the complaint. The circumstances should have also

caused Talbott to question Malden’s motivation for suing Taylor and Wingstop and

thereby should have prompted him to at least attempt to confirm Malden’s

allegations—which still remain in dispute—before filing suit.

       Had Talbott contacted Wingstop pre-suit, he might have confirmed what Ms.

Taylor has stated in her affidavit—that Wingstop would have mailed Malden the

check had he simply asked them to do so, totally obviating the need for this lawsuit.

Alternatively, Talbott might have learned that Malden admitted he had (and then lost)

a handbook and was willing to pay for it by having his last paycheck offset

proportionately to account for it. To the extent the proposed offset would have in fact

violated the FLSA as Talbott contends (and Defendants purportedly acknowledged),

Wingstop likely would have released the check upon being advised that an offset was

improper, rather than risk federal litigation over $120. Likewise, had Talbott

discovered that the final paycheck was being held “hostage,” that Malden never had

or lost a handbook, and that Malden did not have $120 to give Wingstop in order to

receive his final paycheck, again Talbott could have communicated to Wingstop that


Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 20 of 26



                                                                                         Page 20 of 26

it did not have a right to withhold the final paycheck from Malden.8 In other words,

Talbott could have given Wingstop a chance to correct what might have been a non-

willful—and easily remedied—violation of the FLSA.

        In addition to requiring attorneys to conduct a reasonable factual investigation

before filing suit, Rule 11 also “requires [litigants] . . . to advise the court of any

changes [thereafter].” Attwood v. Singletary, 105 F.3d 610, 613 (11th Cir. 1997) (per

curiam). An attorney’s duty therefore continues after a complaint is filed, because

“obligations under Rule 11 are not measured solely at the time of filing.” Id. (citing

Turner v. Sungard Business Systems, Inc., 91 F.3d 1418, 1422 (11th Cir. 1996)

(discussing the continuing nature of a litigant’s responsibility under Rule 11)).

       Talbott’s billing records show that just days after the complaint was filed, he

became aware that an arrest for Malden was “imminent” on felony theft charges (see

ECF No. 18-5 at 5 (billing entries dated February 23, 2018, discussing same)).9 So

by February 23, which was before Defendants were served (see ECF Nos. 4, 5),

Talbott knew of Madlen’s impending arrest on a felony offense involving dishonesty,


       8
         The undersigned finds the third scenario to be unlikely, considering the affidavits of record
and the events that transpired in this case. In any event, it matters not; the main point here is that
Talbott failed to contact Wingstop before filing suit.
       9
        A later entry dated May 10, 2018, shows that Talbott received a call from Malden’s mother
advising that Malden had indeed been arrested for Grand Theft (ECF No. 18-5 at 7).

Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 21 of 26



                                                                             Page 21 of 26

as well as the circumstances surrounding Malden’s firing. Yet Talbott still took no

action to confirm the factual allegations set forth in the complaint (or to resolve this

matter).

       A final point bears mention. Talbott initiated a similar FLSA case in this

district in 2017, Moss v. Pav’r Construction, Inc., et al., No. 3:17cv408/RV/EMT

(N.D. Fla., filed June 14, 2017). In Moss, Talbott raised an FLSA claim based on

defendants’ withholding Moss’ final paycheck in the amount of $248.31, after Moss

broke company equipment that was worth more than he was owed. The defendants

did not contest that (unbeknownst to them) their actions violated the FLSA, but their

attorney was unable to settle the case due to Talbott’s attorney fee demands. As in

this case, Talbott filed a motion for summary judgment. In Moss, however, the

defendants filed a response to the summary motion, and in their response defendants

stipulated to a judgment against them, as they did not contest that their actions

violated the FLSA, albeit unknowingly. Judge Vinson granted summary judgment in

favor of Moss in the amount of $496.62, or twice the value of Moss’ final paycheck

(see Moss, ECF No. 37). Judge Vinson recognized that by granting summary

judgment in favor of Moss, Moss thereby became the prevailing party. Judge Vinson

noted that he expected Talbott to file a motion seeking attorney fees, but he


Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 22 of 26



                                                                             Page 22 of 26

forewarned Talbott that continuing to expend energy on the case would likely result

in no more than a nominal attorney fee award (see Moss, ECF No. 37).

       More specifically, Judge Vinson stated:

       In addition to the monetary judgment, the plaintiff requested that I make
       a determination that he is the prevailing party for attorney fee purposes.
       . . . . Although there is no motion for attorney fees pending at this time,
       it is expected that one will be filed. Before the parties expend the
       energy, however, the plaintiff should be advised that based on the
       particular facts and record of this litigation (including, inter alia, the
       exceedingly small amount of damages at issue and the fact that
       defendants previously stipulated to a judgment in that amount), I am not
       inclined to award much—if anything—more than a nominal fee award.

(Moss, ECF No. 37 at 2 n.4) (citations omitted).

       Undeterred, Talbott “expended the energy” and filed a contested thirty-one page

motion for attorney fees, with seventy-two pages of exhibits, and a nine-page motion

for costs, with eighteen pages of exhibits (Moss, ECF Nos. 41, 42 & Exhs.). In a

lengthy order, Judge Vinson ultimately concluded that a reasonable fee in the Moss

case was no fee at all. Judge Vinson determined that Talbott had presented inflated

billing records and engaged in unprofessional conduct, and he went so far as to say

he would have awarded attorney fees to Defendants’ counsel in Moss had they asked

for such fees (see Moss, ECF No. 52).




Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 23 of 26



                                                                                         Page 23 of 26

       Having not scrutinized Talbott’s time records in the instant case as Judge

Vinson did in the Moss case, the undersigned does not reach any firm conclusions

regarding whether they are inflated here. The undersigned has scrutinized the records,

however, to determine that Talbott spent 68.4 hours engaging in discovery and

otherwise prosecuting this case after June 20, 2018, the day Judge Vinson specifically

warned him of the likelihood of only a nominal attorney fee award in Moss (see ECF

No. 18-3 at 5–15).10 It matters not that the instant case is assigned to Judge Rodgers,

and not Judge Vinson. The warning from Judge Vinson was clear, and the similarities

between the Moss case and this case are also unavoidably clear, such that any

reasonable lawyer ought to have heeded the warning and modified his or her litigation

tactics accordingly. In choosing to continue fervently litigating this case, Talbott bore

the risk that he might not be compensated. His request for fees failed in the Moss

case, and for the same reasons it failed there, it should fail here.

       In both Moss and in this case, minimal amounts of earnings were withheld (i.e.,

approximately $250 and $545), the earnings withheld were final paychecks, the


       10
          In reviewing the billing records for this purpose, the undersigned did note that Talbott
included in the 92.6-hour total for which he seeks fees, time spent discussing Malden’s criminal case
with Malden, his mother, his public defender, and detectives (see, e.g., ECF No. 18-5 at 5, 7, 8, 17).
This time would obviously be excluded if any attorney fees were to be awarded here (as Defendants
argue) (see ECF No. 21 at 16–21 (defendants also object to numerous other billing entries by Talbott
as duplicative or related to purely clerical or administrative work (among other objections))).

Case No: 3:18cv260/MCR/EMT
     Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 24 of 26



                                                                                      Page 24 of 26

paychecks were withheld (or allegedly withheld) due to damaged or missing property

of the employer, no pre-suit attempts to settle were made, the attorney fees amounts

were both approximately $28,000 (and therefore grossly lopsided when compared to

the amounts in controversy), and in each case defense counsel offered to settle but the

barrier to settlement—and the primary cause of this court’s involvement—has neither

been about the merits of either case nor related to Congress’ lofty goals in enacting

the FLSA; instead, it has been about Talbott’s demand for fees.11

       For all of the reasons set forth above, the undersigned recommends that

Plaintiff’s motions for costs and attorney fees each be denied in their entirety. This

recommendation is obviously in line with Judge Vinson’s decision in Moss, but it is

also in line with other decisions in this circuit, including Sahyers, Goss, and Nelson,

supra. For example, in Nelson, 2018 WL at 3059980, the plaintiff alleged that her

employer had failed to pay her for two days of work, a claim worth (at most) $232.

Id., at *1. She hired an attorney who, instead of calling her employer to try and



       11
          Moss involved a Rule 68 Offer of Judgment by defendants, which was not timely accepted
by Talbott, such that attorney fees accumulated after the offer likely would not have been
compensable anyway. No Rule 68 Offer was made in the instant case. This distinction between the
two cases does not preclude reliance on Moss as a persuasive decision. For one, the Rule 68 offer
in Moss was made seven months after the case was filed (and four months after defendants had been
served), yet Judge Vinson failed to award any attorney fees, including fees that accumulated before
the Rule 68 offer. Moreover, the myriad reasons Judge Vinson articulated for deciding not to award
fees support the undersigned’s decision to recommend the same here (see Moss, ECF No. 52).

Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 25 of 26



                                                                             Page 25 of 26

resolve the matter, filed a case under the FLSA. Id. Her employer tendered payment,

thus making her the prevailing party, and the plaintiff moved for $9,065 in attorney’s

fees. See id. After citing and discussing Sahyers and Goss, the district court denied

her motion, concluding that plaintiff’s counsel’s “sole intent” was to “run up his bill”

and, under such circumstances, “the Court finds it unreasonable, unjust, and

inequitable to award Plaintiff any fees.” Id. at *2–3; see also, e.g., Woods v. On

Baldwin Pond, No. 6:13cv726-Orl-41DAB, 2016 WL 4927639 (M.D. Fla. Sept. 16,

2016) (denying plaintiff’s request for attorney fees in the amount of $48,028.75 after

he obtained “a nominal judgment” of $720, noting that although fees are “generally”

available to prevailing plaintiffs in FLSA cases, “there are special circumstances

where ‘a reasonable fee and cost award [is] zero,’” and a lawyer trying to “shake

down” an employer in a case involving “minuscule damages” presents such a

circumstance) (citing Sahyers and Goss).

       Accordingly, it is ORDERED that:

       Plaintiff’s motion for leave to file a reply (ECF No. 23) is DENIED.

       And it is respectfully RECOMMENDED that:

       Plaintiff’s motions for attorney fees and costs (ECF Nos. 17, 18) be DENIED.


Case No: 3:18cv260/MCR/EMT
    Case 3:18-cv-00260-MCR-EMT Document 25 Filed 02/20/19 Page 26 of 26



                                                                       Page 26 of 26

       At Pensacola, Florida, this 20th day of February 2019.


                                 /s/ Elizabeth M. Timothy
                                 ELIZABETH M. TIMOTHY
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                             NOTICE TO THE PARTIES

      Objections to these proposed findings and recommendations must be filed
within fourteen (14) days after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court’s internal use
only, and does not control. A copy of objections shall be served upon all other
parties. If a party fails to object to the magistrate judge’s findings or
recommendations as to any particular claim or issue contained in a report and
recommendation, that party waives the right to challenge on appeal the district
court’s order based on the unobjected-to factual and legal conclusions. See 11th
Cir. Rule 3-1; 28 U.S.C. § 636.




Case No: 3:18cv260/MCR/EMT
